— In a proceeding pursuant to CPLR article 78 to compel the respondents to turn over certain information pursuant to the Freedom of Information Law (Public Officers Law art 6), the petitioner appeals from so much of a judgment of the Supreme Court, Orange County (Ritter, J.), dated March 8, 1985, as denied his application for costs pursuant to Public Officers Law § 89 (4) (0.
Judgment affirmed insofar as appealed from, without costs or disbursements.
The assessment of costs pursuant to Public Officers Law § 89 *592(4) (c) lies within the sound discretion of the court. Unless it clearly appears that Special Term abused its discretion, we should not disturb its determination on an application for costs under this section. No such abuse of discretion is evident upon the record before us. Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.